In an action, inter alia, to recover damages for violation of 42 USC § 1983, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Juid*712ice, J.), entered December 4, 1991, which denied their motion for a new trial.
Ordered that the order is affirmed, with costs.
The plaintiffs claim that the trial court erroneously charged the jury on the issue of damages. The charge was not objected to at the trial, and this issue cannot be raised for the first time in a motion for a new trial (see, Brown v Du Frey, 1 NY2d 190, 195-196; Leal v Simon, 147 AD2d 198, 206; UpFront Indus. v U. S. Indus., 97 AD2d 354, affd 63 NY2d 1004). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.